Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09903 BNY Mellon Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 8/31/2008 FORM N-CSR Item 1. Reports to Stockholders. DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2007, through August 31, 2008, as provided by John F. Flahive, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended August 31, 2008, BNY Mellon Bond Funds Class M shares achieved a total return of 6.17%, and the funds Investor shares achieved a total return of 5.81% 1 In comparison, the funds benchmark, the Lehman Brothers U.S. Aggregate Index (the Index), achieved a total return of 5.86%, and the average return of funds reported in the Lipper Intermediate Investment Grade Debt category was 1.58% for the same period. 2 Heightened volatility in the bond market persisted throughout the reporting period as a global credit crisis continued to trigger a flight to quality among investors, benefiting U.S.
